

115 HR 2138 IH: Sinai Service Recognition Act
U.S. House of Representatives
2017-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2138IN THE HOUSE OF REPRESENTATIVESApril 25, 2017Mr. McCaul introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo provide that members of the Armed Forces performing services in the Sinai Peninsula of Egypt
			 shall be entitled to tax benefits in the same manner as if such services
			 were performed in a combat zone.
	
 1.Short titleThis Act may be cited as the Sinai Service Recognition Act. 2.Treatment of certain individuals performing services in the Sinai Peninsula of Egypt (a)In generalFor purposes of the following provisions of the Internal Revenue Code of 1986, a qualified hazardous duty area shall be treated in the same manner as if it were a combat zone (as determined under section 112 of such Code):
 (1)Section 2(a)(3) (relating to special rule where deceased spouse was in missing status). (2)Section 112 (relating to the exclusion of certain combat pay of members of the Armed Forces).
 (3)Section 692 (relating to income taxes of members of Armed Forces on death). (4)Section 2201 (relating to members of the Armed Forces dying in combat zone or by reason of combat-zone-incurred wounds, etc.).
 (5)Section 3401(a)(1) (defining wages relating to combat pay for members of the Armed Forces). (6)Section 4253(d) (relating to the taxation of phone service originating from a combat zone from members of the Armed Forces).
 (7)Section 6013(f)(1) (relating to joint return where individual is in missing status). (8)Section 7508 (relating to time for performing certain acts postponed by reason of service in combat zone).
 (b)Qualified hazardous duty areaFor purposes of this section, the term qualified hazardous duty area means the Sinai Peninsula of Egypt, if as of the date of the enactment of this section any member of the Armed Forces of the United States is entitled to special pay under section 310 of title 37, United States Code (relating to special pay; duty subject to hostile fire or imminent danger), for services performed in such location. Such term includes such location only during the period such entitlement is in effect.
			(c)Effective date
 (1)In generalExcept as provided in paragraph (2), the provisions of this section shall take effect on June 9, 2015.
 (2)WithholdingSubsection (a)(5) shall apply to remuneration paid after the date of the enactment of this Act. 